180 F.2d 354
Charles SIMON and Herman T. Warshow, Plaintiffs-Appellants,v.Jane M. HOEY, Defendant-Appellee.
No. 152.
Docket 21543.
United States Court of Appeals Second Circuit.
Argued January 12, 1950.
Decided January 30, 1950.
Writ of Certiorari Denied May 29, 1950.

See 70 S. Ct. 1001.
Appeal from the United States District Court for the Southern District of New York.
From a judgment dismissing the complaint on the merits after a trial without a jury in an action brought by the Executors of the Estate of Edward J. Cornish to recover income taxes imposed on the estate as a result of net capital gains realized by it on the sale of capital assets, the Executors Charles Simon and Herman T. Warshow appeal.
Alexander & Green, New York City, James D. Ewing, Lasater Terrell and Christian H. Genghof, New York City, of counsel, for plaintiffs-appellants.
Irving H. Saypol, United States Attorney, New York City, David McKibbin, Assistant United States Attorney, New York City, of counsel, for defendant-appellee.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Leibell, J. 88 F. Supp. 754.